 



EXHIBIT 10.13
(LIONSGATE LOGO) [v19602v1960201.gif]
January 5, 2006
Ms. Marni Wieshofer
16634 Calle Brittany
Pacific Palisades, CA 90272
Re.: Employment Agreement
Dear Ms. Wieshofer:
     On behalf of Lions Gate Films Inc. (“Company”), this is to confirm the
terms of your employment by the Company. We refer to you herein as “Employee”.
The terms of Employee’s employment from this date forward are as follows:
     1. The term of this agreement (“Agreement”) will begin February 1, 2006 and
end January 31, 2008 (“Term”). During the Term of this Agreement Employee will
serve as Executive Vice President, Corporate Development. Employee shall render
such services as are customarily rendered by persons in Employee’s capacity in
the motion picture industry and as may be reasonably requested by Company.
Employee shall report to the Chief Executive Officer (“CEO”), Chief Operating
Officer (“COO”) or President, as determined by the CEO.
         So long as this Agreement shall continue in effect, Employee shall
devote Employee’s full business time, energy and ability exclusively to the
business, affairs and interests of the Company and matters related thereto,
shall use Employee’s best efforts and abilities to promote the Company’s
interests and shall perform the services contemplated by this Agreement in
accordance with policies established by the Company.
     2. The following compensation will be paid to Employee during the Term of
this Agreement:
                Base Salary. During the Term of this Agreement, the Company
agrees to pay Employee a base salary as follows:
February 1, 2006 through January 31, 2007 — the rate of Three Hundred Twenty
Five Thousand dollars ($325,000.00) per year (“Base Salary — Year 1”), payable
in accordance with the Company’s normal payroll practices in effect.

 



--------------------------------------------------------------------------------



 



Ms. Marni Wieshofer
January 5, 2006
Page 2
February 1, 2007 through January 31, 2008 — the rate of Three Hundred Fifty
Thousand dollars ($350,000.00) per year (“Base Salary — Year 2”), payable in
accordance with the Company’s normal payroll practices in effect.
                Nothing in this Agreement shall limit the Company’s right to
modify its payroll practices, as it deems necessary.
                Finally, Employee shall be entitled to receive performance
bonuses at the full discretion of the CEO of the Company.
     3. As an employee of the Company, Employee will continue to be eligible to
participate in all benefit plans to the same extent as other salaried employees
subject to the terms of such plans.
     4. Employee shall be entitled to take paid time off without a reduction in
salary, subject to (i) the approval of Employee’s supervisor, and (ii) the
demands and requirements of Employee’s duties and responsibilities under the
Agreement. There are no paid vacation days. Finally, Employee will be eligible
to be reimbursed for any business expenses in accordance with the Company’s
current Travel and Entertainment policy.
     5. Lions Gate shall request that the Compensation Committee of Lions Gate
(“CCLG”) authorize and grant Employee 25,000 common shares (“Grants”) of Lions
Gate Entertainment Corp. in accordance with the terms and conditions of the
existing and/or future Employee Stock Plan. Employee acknowledges that this
Grant of stock is subject to the approval of the CCLG. The award date (“Award
Date”) shall be the date of the board meeting when the Grant is approved. The
Grant shall vest as follows:
1/3 on the lst anniversary of the Award Date:
2/3 on the 2nd anniversary of the Award Date;
3/3 on the 3rd anniversary of the Award Date.
However, if Employee’s contract is not renewed on February 1, 2008, the final
2/3 of unvested options will vest on January 31, 2008.
     6. Employee agrees that the Company Employee Handbook outlines other
policies, which will apply to Employee’s employment, and Employee acknowledges
receipt of such handbook. Please note, however, that the Company retains the
right to revise, modify or delete any policy or benefit plan it deems
appropriate.
     7. This Agreement shall terminate upon the happening of any one or more of
the following events:

 



--------------------------------------------------------------------------------



 



Ms. Marni Wieshofer
January 5, 2006
Page 3
               (a) The mutual written agreement between Lions Gate and Employee;
or
               (b) The death of Employee; or
               (c) Employee’s having become so physically or mentally disabled
as to be incapable, even with a reasonable accommodation, of satisfactorily
performing Employee’s duties hereunder for a period of one hundred twenty
(120) days or more; or
               (d) The determination on the part of Lions Gate that “cause”
exists for termination of this Agreement; “cause” being defined as any of the
following: 1) Employee’s conviction of a felony or plea of nolo contendere to a
felony except in connection with a traffic violation; 2) commission, by act or
omission, of any material act of dishonesty in the performance of Employee’s
duties hereunder; 3) material breach of this Agreement by Employee; or 4) any
act of misconduct by Employee having a substantial adverse effect on the
business or reputation of Lions Gate.
               (e) Without Cause. In such case Employee shall be entitled to
receive the Base Salary set forth in Section 2 through the conclusion of Year 2
subject to Employee’s obligation to mitigate in accordance with California Law.
In the alternative, at Lions Gate’s discretion, if Employee is terminated by
Lions Gate for any reason other than as set forth in sub-paragraphs 7(a)-(d), a
severance amount equal to 50% of the balance of the compensation still owing to
Employee under Section 2 hereof at the time of termination shall be paid to
Employee by Lions Gate, which payment shall relieve Lions Gate of any and all
obligations to Employee.
               (f) Lions Gate shall have the right, exercisable by giving
written notice to you to terminate your employment at any time after you have
been unable to perform the services or duties required of you hereunder as a
result of physical or mental disability (or disabilities) which has (or have)
continued for more than four months in the aggregate in any twelve (12) month
period. In such event, Lions Gate shall pay to you your salary through to the
date specified in the notice of termination; provided, however, that such date
of termination shall not be less than six (6) months after the date of such
notice of termination less any amounts payable to you under any plan with
disability benefits.
     In the event that this Agreement is terminated pursuant to sub-paragraphs
(a)-(d) above neither Lions Gate nor Employee shall have any remaining duties or
obligations hereunder, except that Lions Gate shall pay to Employee, only such
compensation as is earned under Section 2 as of the date of termination.
     8. Employee’s services shall be exclusive to Lions Gate during the Term.
Employee shall render such services as are customarily rendered by persons in

 



--------------------------------------------------------------------------------



 



Ms. Marni Wieshofer
January 5, 2006
Page 4
Employee’s capacity in the motion picture industry and as may be reasonably
requested by Lions Gate. Employee hereby agrees to comply with all reasonable
requirements, directions and requests, and with all reasonable rules and
regulations made by Lions Gate in connection with the regular conduct of its
business; to render services during Employee’s employment hereunder whenever and
wherever and as often as Lions Gate may reasonably require in a competent,
conscientious and professional manner, and as instructed by Lions Gate in all
matters, including those involving artistic taste and judgment, but there shall
be no obligation on Lions Gate to cause or allow Employee to render any
services, or to include all or any of Employee’s work or services in any motion
picture or other property or production.
     9. Employee agrees that Lions Gate shall own all rights of every kind and
character throughout the universe, in perpetuity to any material and/or idea
suggested or submitted by Employee or suggested or submitted to Employee by a
third party that occurs during the Term or any other period of employment with
the Company, its parent, affiliates, or subsidiaries that are within the scope
of Employee’s employment and responsibilities hereunder. Employee agrees that
during the Term and any other period of employment with the Company, its parent,
affiliates, or subsidiaries, Lions Gate shall own all other results and proceeds
of Employee’s services that are related to Employee’s employment and
responsibilities. Employee shall promptly and fully disclose all intellectual
property generated by the Employee during the Term and any other period of
employment with the Company, its parent, affiliates, or subsidiaries in
connection with Employee’s employment hereunder. All copyrightable works that
Employee creates in connection with Employee’s obligations under this Agreement
and any other period of employment with the Company, its parent, affiliates, or
subsidiaries shall be considered “work made for hire” and therefore the property
of the Company. To the extent any work so produced or other intellectual
property so generated by Employee is not deemed to be a “work made for hire,”
Employee hereby assigns and agrees to assign to the Company (or as otherwise
directed by the Company) Employee’s full right, title and interest in and to all
such works and other intellectual property. Employee agrees to execute any and
all applications for domestic and foreign copyrights or other proprietary rights
and to do such other acts (including without limitation the execution and
delivery of instruments of further assurance or confirmation) requested by the
Company to assign the intellectual property to the Company and to permit the
Company to enforce any copyrights or other proprietary rights to the
intellectual property. Employee will not charge the Company for time spent in
complying with these obligations. This Section 9 shall apply only to that
intellectual property which related at the time of conception to the Company’s
then current or anticipated business or resulted from work performed by Employee
for the Company. Employee hereby acknowledges receipt of written notice from the
Company pursuant to California Labor Code Section 2872 that this Agreement (to
the extent it requires an assignment or offer to assign rights to any invention
of Executive) does not apply fully to an invention which qualifies fully under
California Labor Code Section 2870.

 



--------------------------------------------------------------------------------



 



Ms. Marni Wieshofer
January 5, 2006
Page 5
     10. Employee shall not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement.
     11. The parties acknowledge and agree that during the Term of this
Agreement and in the course of the discharge of Employee’s duties hereunder and
at any other period of employment with the Company, its parent, affiliates, or
subsidiaries, Employee shall have and has had access to information concerning
the operation of Lions Gate and its affiliated entities, including without
limitation, financial, personnel, sales, planning and other information that is
owned by Lions Gate and regularly used in the operation of Lions Gate’s business
and (to the extent that such confidential information is not subsequently
disclosed) that this information constitutes Lions Gate’s trade secrets.
Employee agrees that Employee shall not disclose any such trade secrets,
directly or indirectly, to any other person or use them in any way, either
during the Term of this Agreement or at any other time thereafter, except as is
required in the course of Employee’s employment for Lions Gate. Employee shall
not use any such trade secrets in connection with any other employment and/or
business opportunities following the Term. In addition, Employee hereby
expressly agrees that Employee will not disclose any confidential matters of
Lions Gate that are not trade secrets prior to, during or after Employee’s
employment including the specifics of this Agreement. Employee shall not use any
such confidential information in connection with any other employment and/or
business opportunities following the Term. In addition, in order to protect the
Confidential Information, Employee agrees that during the Term and for a period
of two (2) years thereafter, Employee will not, directly or indirectly, induce
or entice any other executive of the Company to leave such employment or cause
anyone else to leave such employment.
     12. Any dispute, controversy or claim arising out of or in respect to this
Agreement (or its validity, interpretation or enforcement), the employment
relationship or the subject matter hereof shall at the request of either party
be submitted to and settled by binding arbitration conducted before a single
arbitrator in Los Angeles in accordance with the Federal Arbitration Act, to the
extent that such rules do not conflict with any provisions of this Agreement.
Said arbitration shall be under the jurisdiction of Judicial Arbitration and
Mediation Services, Inc. (“JAMS”) in Los Angeles, California. All such actions
must be instituted within one year after the controversy or claim arose or
forever be waived. Failure to institute an arbitration proceeding within such
period shall constitute an absolute bar to the institution of any proceedings
respecting such controversy or claim, and a waiver thereof. The arbitrator shall
have the authority to award damages and remedies in accordance with applicable
law. Any award, order of judgment pursuant to such arbitration shall be deemed
final and binding and may be entered and enforced in any state or federal court
of competent jurisdiction. Each party agrees to submit to the jurisdiction of
any such court for purposes of the enforcement of any such award, order of
judgment. Company shall pay for the administrative costs of such hearing and
proceeding.

 



--------------------------------------------------------------------------------



 



Ms. Marni Wieshofer
January 5, 2006
Page 6
     13. This Agreement expresses the binding and entire Agreement between
Employee and the Company and shall replace and supersede all prior arrangements
and representations, either oral or written, as to the subject matter hereof.
All modifications or amendments to the Agreement must be in writing, signed by
both parties.
     Please acknowledge your confirmation of the above terms by signing below
where indicated and returning this letter to me.
     Marni, please call Nancy Coleman at (310) 255-3929 if you have any
questions.
Very truly yours,
LIONS GATE FILMS INC.

         
 
  /s/ Wayne Levin
 
Wayne Levin    
 
  EVP and General Counsel    
 
       
 
  AGREED AND ACCEPTED    
 
  This 7th day of March, 2005    
 
       
 
  /s/ Marni Wieshofer
 
Marni Wieshofer    

 